Citation Nr: 1541967	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-40 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bladder disability.

3.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to January 1972.  He served in the Republic of Vietnam from February 1971 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision on behalf of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The service connection issues on appeal were remanded for additional development in January 2013 and December 2013.  

The Board notes that the issue of entitlement to service connection for a heart disability was also remanded in December 2013, but that a subsequent March 2015 rating decision granted service connection for ischemic heart disease.  In correspondence received in July 2015 the Veteran expressed disagreement with the assigned 10 percent rating.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Hypertension was not manifest during active service; and, the preponderance of the evidence fails to establish hypertension as a result of service or a service-connected disability.

2.  A bladder disability was not manifest during active service; and, the preponderance of the evidence fails to establish a present bladder disability as a result of service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  A bladder disability was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his service connection claims by correspondence dated in March 2008.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records.

The Board recognizes that the available record show the Veteran is presently receiving Social Security Administration (SSA) disability benefits.  However, neither the Veteran nor his attorney, have signaled that records from the SSA include pertinent information related to the service connection issues on appeal.  The Veteran's attorney, who is a well-regarded and knowledgeable attorney in the area of veterans' benefits, clearly would have submitted any SSA records or asked VA to obtain if it was thought they would be relevant to the appeal.  Absent any indication to the contrary, there is no reason to believe that records associated with the SSA claim include pertinent information related to the service connection issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  A remand to obtain the SSA records is not deemed necessary.

The development requested on remand in January 2013 and December 2013 has been substantially completed.  The Board notes that the December 2013 remand, among other things, included instructions that VA examiners be notified of the Veteran's service-connected disabilities and requested to provide opinions as to whether hypertension or a bladder disability were aggravated by a service-connected disabilities.  There is no indication the examiners were provided specific notice of the Veteran's service-connected disabilities prior to their January and March 2014 addendum opinions.  However, both examiners are shown to have reviewed the appellate record and are presumed to have had actual knowledge of the Veteran's service-connected disabilities at that time.  They are clearly identified throughout the record.  

Further, while the March 2014 VA examiner addressed the aggravation issue without comment as to service-connected disabilities other than diabetes mellitus, there are no specific claims that any such disability has caused or aggravated the Veteran's hypertension.  The Veteran's sole contention has been that his diabetes has aggravated his hypertension.  No other disability, to include ischemic heart disease, has been implicated.  The Board again notes that the Veteran has the benefit of an attorney who would presumably identify all theories of entitlement or disabilities believes to be related to the Veteran's hypertension.  In this regard, there is no indication in the available record that the matters at issue developed or were aggravated by a disability for which service connection was established subsequent to the provided addendum medical opinions.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to this issue in the present case.

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2015).  Certain disorders if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); 78 Fed. Reg. 54,763 (Sep. 6, 2013).  The term ischemic heart disease, for presumptive service connection purposes, does not include hypertension.  38 C.F.R. § 3.309, Note 3.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  

In statements and testimony in support of his claims the Veteran asserted that he had hypertension and a bladder disability secondary to his service-connected diabetes mellitus.  He testified that he began taking blood pressure medication in approximately 1997 and that he was first provided a diagnosis of diabetes in 2007.  He stated that his bladder problems began in about 2008 after he developed diabetes.  

Service treatment records are negative for complaint, treatment, or diagnosis associated with hypertension or a bladder disability.  Record include blood pressure readings of 118/62 in September 1969, of 120/90 in June 1971, and 122/82 in January 1972.  The Veteran's separation examination revealed a normal clinical evaluation of the vascular system.  

VA and private treatment records include diagnoses of hypertension and lower urinary tract symptoms.  No opinions as to etiology were provided.

VA hypertension examination in February 2013, in pertinent part, included a diagnosis of essential hypertension.  It was noted that the Veteran had essential hypertension since 1997 and that he had been diabetic since 2007.  The examiner noted there was no indication that his hypertension was poorly controlled or had been aggravated by his diabetes and no other sequelae were noted.

VA urinary tract examination in February 2013 included a diagnoses of benign hypertrophy of the prostate without urinary obstruction and post-void dribbling.  It was noted that the Veteran complained of urinary straining, slow urinary stream, nocturia, and hesitancy.  The examiner found that the Veteran's bladder disorder complaints were less likely caused by service or his service-connected disabilities.  Based on history and present examination his lower tract symptoms were found to be from benign prostatic hyperplasia and not from diabetes.  The examiner noted that bladder dysfunction from diabetes mellitus typically presented with neuropathy, which would start with a decreased sensation to void and progress to neurogenic bladder and urinary retention.  However, the Veteran's uroflow and post-void residual findings were normal which refuted this etiology diagnosis.  It was also noted that post-void dribbling was not an expected side effect of the medications identified as concerns by the Veteran.  The examiner stated the Veteran may benefits from the addition of an anticholinergic or a trial of a different alpha blocker to see if control of his urinary symptoms may be improved.  

In a January 2014 report the February 2013 VA hypertension examiner noted the Veteran's claims record had been reviewed and found that his hypertension was onset in 1997, not during active service and not within a year of his separation of active service.  The examiner also found that his hypertension was well controlled on low dose medication and that there is no clinical evidence of any aggravation of his hypertension with diabetes.  No sequelae were noted.  

In a March 2014 report the February 2013 VA urinary tract examiner noted the Veteran's claims record had been reviewed and found that his post void dribbling was more than likely due to benign prostatic hypertrophy.  It was noted that he did not appear to have any findings to support diabetic cystopathy as the cause for his voiding complaints, as evidenced by his complete bladder emptying and uroflow tracing.  Additionally, it was noted it was unlikely a side effect of metformin, which he took for his diabetes.

Based upon the evidence of record, the Board finds that hypertension and a bladder disability were not manifest during active service; and, the preponderance of the evidence fails to establish hypertension or a bladder disability as a result of service or a service-connected disability.  The Veteran's hypertension is not shown to have been manifest within one year of his separation from active service.  The opinions of the February 2013 VA examiners, including their January and March 2013 addendum opinions, are found to be persuasive.  The examiners are shown to have considered the findings of examinations and to have reviewed of the evidence of record.  The evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board acknowledges that the Veteran is competent to report symptoms he has experienced, but that he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for hypertension and a bladder disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bladder disability is denied.


REMAND

As noted in the Introduction section above, the Veteran submitted correspondence in July 2015 expressing disagreement with a March 2015 rating decision establishing service connection for ischemic heart disease and assigning a 10 percent rating.  Therefore, this matter must be remanded for appropriate development.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease.  The Veteran should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


